Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of any
formal errors so that corrections may be made before the bound volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 13-BS-608

IN RE: ALAN S. GREGORY,
                         Respondent.                    Board Docket No. 14-BD-058
Bar Registration No. 411664                             BDN: 304-08

BEFORE: Fisher and Beckwith, Associate Judges; and Reid, Senior Judge.

                                     ORDER
                               (FILED - January 8, 2015)

      On consideration of the affidavit of Alan S. Gregory, wherein he consents to
disbarment from the Bar of the District of Columbia pursuant to § 12 of Rule XI of the
Rules of the District of Columbia Court of Appeals Governing the Bar of the District of
Columbia, which affidavit has been filed with the Clerk of this Court, and the report and
recommendation of the Board on Professional Responsibility, it is this 8 day of January
2015,

      ORDERED that the said Alan S. Gregory is hereby disbarred by consent, effective
forthwith. The effective date of respondent’s disbarment shall run, for reinstatement
purposes, from the date respondent files his affidavit pursuant to D.C. Bar Rule XI, § 14
(g).

       The Clerk shall publish this order, but the affidavit shall not be publicly disclosed
or otherwise made available except upon order of the court or upon written consent of
the respondent.

      The Clerk shall cause a copy of this order to be transmitted to the Chairman of the
Board on Professional Responsibility and to the respondent, thereby giving him notice
of the provisions of Rule XI, §§ 14 and 16, which set forth certain rights and
responsibilities of disbarred attorneys and the effect of failure to comply therewith.

                                          PER CURIAM